.

.
    .




                                                   AUSTIN
                                                        ..
            '?qz?E
              . rionorableI.?rede&i                      :

                cwl?eston,
                      . Texas
                D&Z.-SirI




                                                                                          .




                   .18

                        '*nS I a?i'unnblle io rind any.lew.autbor-
                    blz~ the pu&xm~ bf.~the.aut~bilen-roquost-
                    ed In the rsoolutlon quoted abovs, X kindly ask
                    that       ,oou +-aahr   ai0   lni9n   83 tapw$&ei-.'5     am,
                    authorized to advert 3 30          ,fm:eettd.,o~@   .&I@, fsQn   '.
                    a wMl?dlt        fbyc the. pisa'ent   cd 33m.. "
                         ..,
                                                                                                             .. .
             -             .-   ...
                                                                                                               ’        4:
.-
                                         .   I                                 I       ‘.
:            .
                                                                                                                        .




                                          T&letter &~Z~11'1,.194~,.mopt&nting the
                           -abbve                    r43do
                                       raentioneU,~letter  lo. pLpt:

                                           Tn 8iylotteraddresad: tri$mo&!~ester2laJi
                                      for.aa~opiniou with reXorcnuato tba pubhase or
                                      mtonobLts8 as 84t aat in the Sesolutlti.af  ~!YJ.
                                      '~dlohers~     Courtaud.quotmlby *e f bvs~r-
. .                                   lookedto advbe. ';hat the two atttnaobhes are'in--
                                             awl nillbe ased by ths Countyt2oz&aaloa-
                                      tentlet!
                                      Qr(l'orPreolnwt??oooi
                                                          1and-a%?oliiot1Fo;4 ln-tu8
                                      ooonty* T&4 CourtOrder,a8 pou.wlllOSsarve,
                                                                          tar.road
                                             to the C&I of the aUtofi?obiles
                                      reforrr.
             ..                       mpervlalonbut does not atatethat.thaCounty
                                      ~seioner irlll‘bo    QI ~o~fsesd6aof 8aseey
                                   . &any oountiea opemte unaey%yaolui &?&alam &oh
         .                 ..prohdo .~ert$.ly.~orora
                                                   nore effloient x~nd systemin suoh
                           comtls3, and osgiia~y.proy~de~ror     ‘the paymat bi ‘cioootit~




        ..                  that &~5untp.ia         not authofized to e&end Ate &&s for
                           ‘QL~~puriSi~a tit autoEoblle@ to.. E8 umd b7’tho’ oC&nSs8~~ers
                            In mumotion with thehcir      duties Zn &.n~ $9’aud ,rrcath6lr
                            renerrpeotlv+3
                                         193t;riots  ixi couu%y buslnosti or La ~oyvmtt‘ or re-
                            patr ana r+tcrat;o.‘bllls on mob auto;robiIes; 4%~ enql~se .a
                            oopy o$. this .opinioa
                                               .     f?r your. oqw~hi~~oo.~

                                       Whalso alreotl your attgntlon to .our ojAal&-%s;
                            O-752 an6 O-996 regardtug al&la2 qumMon8.~ ..a eaaloee
                            o?ples of -them. .opiniom he&with..
                                       fn ii& 0f the r&&w    igiakia   aid iie’ author-
                          : ities cited tbereln, M rc~~ectmX1~ sncnar-‘*%m ebwe stated
                            qmstlon .df-t+e. no~atlvo. .’



                                                                    .

                                                            .   .                                                   .   :~

                  .                                                 .    .‘.   .   .        .        .   .

    .                 \                                                                         8.
                                                                          I
                                                                                                                                                                                                                    _’
                     i

                                                       -.                           ,                        *            -
                                                                                                                                                                                . . .      .   .
                                                             .                                     ..        .                                      :.

            .
                     .                                                                  .

-           .
                                                mwialQ‘T.               ifr&scni,.k4~                        b.                                                                         .                           :
                                                                                                                                                                .

                                                       IQ00LmeotfQll
                                                                   al* thesor4golus    n4All your.
                                                atten& to opinloaaKoi.’
                                                                      O-SllD afid 04569 af this p-
                                       l               COpi
                                               .p @ SOllt,   Of.Whibb’
                                                                .
                                                                       lU’ 5
                                                                         SXlOlO306.
                                                                                                :




                                                                                                                                                                                                           .
    __                        -.                .Elmwmxs
    .-,                        .                                                                        -.        ..
                                                                                            .
                                                                                                . .:                    .;.i’             .;            .:..          ..a:“?                           _       .,
    :                                                                                                                                 :
                .-                                                                                                                                  -           # -             ,.    :                                  :
                                                                  ‘.-        .                   .,:; * .
        .                                                                                                                                      ::              ..:                .;. :.           .   .                     .
                         .,        _       .                     ..     ~   :. ..                  .* :’          .-.         ‘: _..’ .                         1          .,